DETAILED ACTION
Note to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 8, 10, 12-14, 43, and 46-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The amendment to claim 1 now claims that “the specific gravity of the single rubber spherical center is at least 0.20 g/cc greater than the specific gravity of the intermediate layer” (emphasis added).  However, specific gravity is dimensionless.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites the limitation "the second specific 
Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 43 recites the limitation "the core” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 5, 8, 10, 12-14, and 46-52 are rejected under 35 U.S.C. 103 as Binette et al. (herein Binette; US Pub. No. 2015/0111666 A1) in view of Yamagishi et al. (herein “Yamagishi”; US Pat. No. 5,899,822). 
Regarding claim 1, Binette discloses a golf ball having a weight of 1.620 ounces or less (par. [0144]; noting obvious based on play with the USGA rules), an outer diameter of at least 1.700 inches (par. [0144]; noting up to 1.80 inches), and a COR of at least 0.700 (par. [0143]), comprising: a single rubber spherical center (Fig. 3, item 22 and par. [0035] disclosing  having a specific gravity that is greater than 1.0 (par. [0073]; noting it can be as high as “1.25” as specifically listed); an intermediate layer having a thickness of 0.300 inches or greater (par. [0020] noting a thickness of 0.100 to 0.750 inches for the outer core), a specific gravity of less than 1.0 (pars. [0140]; noting that it can be “0.95” as specifically listed, and see par. [0164] for the outer core specific gravity being less than the inner core) and formed from an entirely foamed polyurethane (par. [0022]) comprising a reactive mixture of a polyurethane formulation, a foaming agent, and nanoclay particles that are dispersed throughout the reactive mixture (pars. [0020], [0057], and [0059]); and a cover layer comprising a polyurethane composition and having a specific gravity (par. [0148]; noting some specific gravity is inherent); wherein the specific gravity of the single rubber spherical center is at least 0.20  (pars. [0073] and [0140]; noting the inner core can be “1.25” as listed, the outer core, aka the intermediate layer, can be “0.95” as listed, so 1.25 – 0.95 = 0.30).  It is noted that Binette does not specifically disclose a cover having a specific gravity of greater than 1.0 and that the specific gravity of the single rubber spherical center is less than the specific gravity of the cover layer.  However, Binette discloses the ability to make a three piece golf ball (par. [0031]). In addition, Yamagishi disclose a similar three piece golf ball wherein the specific gravity of the cover is greater than 1.0 and the specific gravity of the single rubber spherical center is less than the specific gravity of the cover layer (Table 3, Example 1; noting 1.20 for the cover and 1.145 for the core).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Binette to use a specific gravity of the cover greater than 1.0 and the specific gravity of the single rubber spherical center less than the specific gravity of the cover layer as taught by Yamagishi because doing so would be use of known 
Regarding claim 5, the combined Binette and Yamagishi disclose that the polyurethane composition of the cover layer is a thermoplastic material (Binette: par. [0149]).
Regarding claim 8, the combined Binette and Yamagishi disclose that the single rubber spherical center has an outer surface hardness (H inner core surface) and a center hardness (H core center), the H inner core surface being greater than the H core center to provide a positive hardness gradient (Binette: par. [0125]).  
Regarding claim 10, the combined Binette and Yamagishi disclose that the intermediate layer has an outer surface hardness (H outer surface of IL) and an inner surface hardness (H inner surface IL), the H outer surface of IL being equal to or less than the H inner surface of IL to provide a zero to negative hardness gradient (Binette: pars. [0132]-[0133] and [0126]-[0129]; noting it is obvious that a negative or zero gradient could be applied to the outer core in light of the disclosure).  
Regarding claim 12, the combined Binette and Yamagishi disclose that H outer surface of IL is 50 Shore D or less (Binette: par. [0132]; noting greater than 40 Shore D makes obvious the claimed range).
Regarding claim 13, the combined Binette and Yamagishi disclose that the second specific gravity differs from each of the first specific gravity and the third specific gravity by from 0.20 g/cc to 0.30 g/cc (Yamagishi: col. 4, lines 40-49; noting the core can be 1.2, the intermediate layer at 0.95, and the cover layer 1.25). 
Regarding claim 14, the combined Binette and Yamagishi disclose that the intermediate layer has an outer diameter of 1.66 inches or greater (Binette: par [0144]).  It is noted that the combined Binette and Yamagishi do not specifically disclose using an outer dimeter of 1.69 inches.  However, regarding using a diameter of 1.69 over that of 1.66, it has been held that applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990) (see MPEP 2144.05 (I) where Titanium Metals Corp. of America v. Banner states “a prima case of obviousness exists where the claimed ranges and the prior art ranges do not overlap but are close enough that one in the art would have expected them to have the same properties")(see applicant’s spec, page 12, lines 1-9, applicant giving no criticality to the lesser claimed range within the disclosed range of 1.66 or greater).  Thus, it would have been obvious to one of ordinary skill in the art the time of filing that the exact dimension of the intermediate layer would not produce unexpected results: that is, intermediate layer would contribute to the overall size of the golf ball, regardless its exact diameter.    
Regarding claim 46, the combined Binette and Yamagishi disclose that the intermediate layer has a thickness of 0.340 inches or greater (Binette: par. [0020] noting a thickness of 0.100 to 0.750 inches for the outer core). 
Regarding claim 47, the combined Binette and Yamagishi disclose that the intermediate layer has a thickness of 0.400 inches or greater (Binette: par. [0020] noting a thickness of 0.100 to 0.750 inches for the outer core). 
that the intermediate layer has a thickness of 0.450 inches or greater (Binette: par. [0020] noting a thickness of 0.100 to 0.750 inches for the outer core). 
Regarding claim 49, the combined Binette and Yamagishi disclose that the intermediate layer has a thickness of 0.340 inches to 0.550 inches (Binette: par. [0020] noting a thickness of 0.100 to 0.750 inches for the outer core). 
Regarding claim 50, the combined Binette and Yamagishi disclose that at least some of the nanoclay particles comprise quaternary ammonium nanoclay particulate (Binette: par. [0017]).
Regarding claim 51, the combined Binette and Yamagishi disclose that the nanoclay particles are included in the reactive mixture in an amount of from 0.25% to 2% based on the total weight of the reactive mixture (Binette: par. [0017]; noting 0.1 to 9.0 % makes obvious the claimed range).
Regarding claim 52, the combined Binette and Yamagishi disclose that the nanoclay particles are included in the reactive mixture during curing of the foamed polyurethane (Binette: pars. [0017], [0020]).

Claim 43 is rejected under 35 U.S.C. 103 as Binette et al. (herein Binette; US Pub. No. 2015/0111666 A1) in view of Yamagishi et al. (herein “Yamagishi”; US Pat. No. 5,899,822) and in further view of Bulpett et al. (herein “Bulpett”; US Pub. No. 2007/0213442 A1). 
Regarding claim 43, the combined Binette and Yamagishi disclose a ratio of an outer diameter of the cover to the outer diameter of the intermediate layer is 1.01:1.0 (Binette: par. [0144] noting a ball size of 1.68”, a dual core size of 1.66 yields a ratio of 1.01).  It is noted a ratio of an outer diameter of the core to the outer diameter of the intermediate layer is 0.94:1.0.  However, Binette specifically discloses that the dual core can be 1.66 inches (par. [0144]).  In addition, Bulpett makes obvious the ability to have a single core with a size of 1.57 inches (par. [0039]; noting a dual core size of 1.66”, and a center size of 1.57” yields ratios of 0.946; noting the Examiner assumes “core” refers back to “center”).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Binette and Yamagishi to use an inner core size of 1.57 inches as taught by Bulpett because doing so would be a simple substitution of one element (an inner core size of 1.57 inches) for another (an inner core size of “about 1.10” inches) to obtain predictable results (the continued ability to use a single core size with acceptable and known working ranges, the ratio of single core to dual core being 0.946).



Response to Arguments
Applicant's arguments filed 1/7/22 have been fully considered but they are not persuasive.
Applicant argues that based on pars. [0016], [0020], [0022] and specifically par. [0060] of Binette, using a higher specific gravity for the inner core as compared to the outer core “would render the Binette invention unsatisfactory for its intended purposes” and “therefore teaches away from such modification” (see Remarks, received 1/7/22, page 6).  As such, applicant argues an implicit teaching away.
Respectfully, the Examiner disagrees.  The “preference” or “embodiment” to have the outer core have a higher specific gravity than the inner core is just that; a mere preference or explicitly states the following (emphasis added):
The specific gravity of the outer core (SGouter) is preferably greater than the specific gravity of the inner core (SGinner).  Alternatively, the inner core may have a greater specific gravity than the outer core’s specific gravity.

As such, the first sentence gives the preferred embodiment as argued by applicant.  However, the second sentence gives a second preferred embodiment; as used in the rejection by the Examiner.  As such, Binette specifically and explicitly recognizes that the inner core can have a higher specific gravity than the outer core.  This explicit statement rebuts any implicit teaching away as argued by applicant.
Moving on, Yamagishi is brought in to show it is well known that the specific gravity of the cover can be adjusted over 1.0 to provide the desired MOI.  In addition, an argument can be made that by way of par. [0141], Binette recognizes that the specific gravity of (and thus the difference between) the individual layers in a golf ball is a result effective variable used to optimize overall MOI and spin of the golf ball.  Finally, Yamagishi also gives a specific example wherein the difference between the inner core and outer core, aka intermediate layer, is the claimed “at least 0.20” (Table 3, Comparative Example 2).
For the above reasons, applicant’s arguments are not compelling.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 3711
1/24/22
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711